Exhibit 10.11

 

TERMINATION OF PROPERTY MANAGEMENT AGREEMENT

 

THIS TERMINATION OF PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) is made as
of May 24, 2007, by WATSON & TAYLOR MANAGEMENT, INC. (“Property Manager”) and
PRUDENTIAL-BACHE/WATSON & TAYLOR, LTD.-2, a Texas limited partnership (“Owner”).

 

WITNESSETH:

 

WHEREAS, Owner and ERIC G. MEYERS, an individual resident of the State of
Maryland, JOHN P. KYLE, an individual resident of the State of Maryland, and
TERRY KORTH, an individual resident of the State of Maryland (collectively,
“Purchaser”) entered into that certain Purchase and Sale Agreement dated March
27, 2007 (as the same may have been amended or modified, the “Sale Agreement”),
with respect to the purchase and sale of property located in Prince George’s
County, Maryland (the “Property”); and

 

WHEREAS, Property Manager has been retained by Owner to manage, administer and
operate the Property in accordance with a management agreement between Owner and
Property Manager (together with any replacement or substitute agreements with
respect thereto and any other agreements or course of dealing between Owner and
Property Manager, the “Property Management Agreement”); and

 

WHEREAS, Owner and Property Manager desire to terminate the Property Management
Agreement effective upon sale of the Property to Purchase under the Sale
Agreement, as to the Property only (and not, if applicable, any other real
property which is the subject of the Property Management Agreement).

 

NOW, THEREFORE, for good and valuable consideration, Property Manager and Owner
hereby agree as follows:

 

  1. The Property Management Agreement is hereby terminated effective as of the
date hereof and shall hereafter be of no further force or effect, as to the
Property only (and not, if applicable, any other real property which is the
subject of the Property Management Agreement); provided, however, the provisions
of the Property Management Agreement relating to transfer of property management
functions, final accounting of funds and records, and transfer of the Property
shall survive the termination thereof as and to the extent contemplated therein,
and Property Manager shall cooperate with Purchaser and Purchaser’s property
manager in connection with the sale of the Property.

 

  2. Property Manager will be paid in full for all services rendered by it with
respect to the Property pursuant to the Property Management Agreement as of the
date hereof, plus billings for additional work by Property Manager personnel for
pre-closing and post-closing periods subsequent to the date hereof.

 

  3. Property Manager hereby waives, releases and fully discharges, for itself
and its successors and assigns, any and all liens and claims of lien, as well as
any other rights, which it has or may have with respect to the Property under or
by virtue of any applicable law or ordinance.

 

  4. Owner and Property Manager hereby represent and warrant, each to the other,
that they have not assigned any of their rights under the Property Management
Agreement to any other party.

 

  5. This Agreement shall bind the parties hereto and their respective heirs,
executors and assigns and shall inure to the benefit of the parties hereto and
Purchaser and their respective heirs, executors and assigns.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed under seal as of the
day and year first above written.

 

PROPERTY MANAGER:

 

WATSON & TAYLOR MANAGEMENT, INC. By:  

/s/    GEORGE S. WATSON

   

Name: George S. Watson

   

Title: Vice President

 

OWNER:

 

PRUDENTIAL-BACHE/WATSON &

TAYLOR, LTD.-2, a Texas limited partnership

 

By: Prudential-Bache Properties, Inc., its
managing general partner

By:   /S/    RICHARD WELCH    

Name: Richard Welch

   

Title: President

 

2